


Exhibit 10.60




GILEAD SCIENCES, INC.
INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN
Adopted November 3, 2009
Amended and Restated May 8, 2013


Termination Date: January 22, 2017


1.    Purpose.
(a)    The purpose of the International Employee Stock Purchase Plan (“the
Plan”) is to provide a means by which employees of participating Affiliates and
Related Entities (both as defined in subparagraph 1(c)), who reside in
jurisdictions outside the United States may be given an opportunity to purchase
stock of Gilead Sciences, Inc., a Delaware corporation (the “Company”).
(b)    The Plan, together with the Company's Employee Stock Purchase Plan, an
employee stock purchase plan maintained under Section 423 of the Internal
Revenue Code of 1986, as amended (the “Section 423 Plan”), will share the
reserve of the Company's common stock (the “Common Stock”) that was previously
approved by the Company's stockholders for issuance under the Section 423 Plan,
and the shares of such Common Stock issued under the Section 423 Plan will
accordingly reduce the maximum number of shares available for issuance under the
Plan.  The Plan was adopted by the Company's Board of Directors on November 3,
2009 and amended and restated on May 8, 2013.  The Section 423 Plan was
initially adopted on November 15, 1991, and amended and restated on several
subsequent occasions. The Section 423 Plan has been most recently amended and
restated in its entirety effective as of May 8, 2013. 
(c)    The term “Affiliate” as used in the Plan means any parent corporation or
subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f), respectively, of the Code. The term “Related Entity” as used in
the Plan means any entity, other than an Affiliate, in which the Company has an
equity or other ownership interest, as determined by the Company.
(d)    The Company, by means of the Plan, seeks to retain the services of
employees in jurisdictions outside the United States, to secure and retain the
services of new employees in such jurisdictions, and to provide incentives for
such persons to exert maximum efforts for the success of the Company.
(e)    The Company does not intend for the rights to purchase shares of Common
Stock granted under the Plan to qualify as options issued under an “employee
stock purchase plan” as that term is defined in Section 423(b) of the Code.
Accordingly, the Company will grant rights to purchase stock under the Plan that
are not intended to meet the requirements of Section 423(b) of the Code,
pursuant to rules, procedures or sub-plans adopted by the Company and designed
to achieve tax, securities law or other objectives in one or more jurisdictions
outside the United States, provided that (i) eligible employees (as that term is
described in paragraph 5) who reside in the




--------------------------------------------------------------------------------




United States and are employed by the Company or an Affiliate located in the
United States will not be granted rights to purchase stock under the Plan and
(ii) eligible employees of Related Entities, whether or not located in the
United States, will not be granted rights to purchase stock under the Section
423 Plan. Except to the limited extent otherwise provided herein, the purchase
rights granted under the Plan will be subject to the same terms, provisions and
restrictions as in effect for the purchase rights granted under the Section 423
Plan.
2.    Administration.
(a)    The Plan shall be administered by the Board of Directors (the “Board”) of
the Company unless and until the Board delegates administration to a Committee,
as provided in subparagraph 2(c). Whether or not the Board has delegated
administration, the Board shall have the final power to determine all questions
of policy and expediency that may arise in the administration of the Plan. All
determinations of the Board or the Committee shall be final, conclusive and
binding on all persons and otherwise accorded the maximum deference permitted by
law.
(b)    The Board shall have the power, subject to, and within the limitations
of, the express provisions of the Plan:
(i)    To determine when and how rights to purchase stock of the Company shall
be granted and the provisions to be in effect for each offering of such rights
(with no need for the provisions of each offering to be identical).
(ii)    To designate from time to time which Affiliates and Related Entities
shall be eligible to participate in the Plan.
(iii)    To construe and interpret the Plan and rights granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective. The Board may also authorize one
or more designated officers of the Company to make such adjustments to the terms
and conditions in effect under the separate Offerings made under the Plan as may
be necessary or advisable to comply with applicable laws and regulations in the
jurisdictions in which those Offerings are made.
(iv)    To amend the Plan as provided in paragraph 13.
(v)    To adopt (or to authorize one or more designated officers of the Company
to adopt) rules, procedures or sub-plans relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures for jurisdictions outside the United States. Without
limiting the generality of the foregoing, the Board (or any such designated
officer) is specifically authorized to adopt rules, procedures or sub-plans
regarding, but not limited to, eligibility to participate, the definition of
Earnings (as defined in subparagraph 7(b)), handling of payroll deductions,
making of contributions to the Plan (including, without limitation, in forms
other than payroll deductions), establishment of bank or trust accounts to hold
contributions, payment of interest, conversion of local currency, obligations to
pay payroll tax, withholding procedures and handling of stock certificates, all
of which may vary with local requirements.




--------------------------------------------------------------------------------




(vi)    Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company.
(c)    The Board may delegate administration of the Plan to a committee composed
of not fewer than two (2) members of the Board (the “Committee”). If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.
(d)    The Board (or the Committee, as appropriate) may, from time to time,
employ an entity unrelated to the Company to assist with administration,
recordkeeping and other ministerial duties in connection with the Plan (a “Third
Party Administrator”).
3.    Shares Subject To The Plan.
Subject to the provisions of paragraph 12 relating to adjustments upon changes
in stock, the total number of shares that may be sold pursuant to rights granted
under the Plan and the Section 423 Plan shall not exceed in the aggregate the
sixty-six million five hundred sixty thousand (66,560,000)1 shares of the
Company's $.001 par value Common Stock that have been approved by the Company's
stockholders for issuance under the Section 423 Plan. Accordingly, any shares of
Common Stock sold pursuant to rights granted under the Section 423 Plan shall
reduce, on a one-for-one basis, the number of shares available for sale and
issuance under the Plan. If any right granted under the Plan shall for any
reason terminate without having been exercised, the Common Stock not purchased
under such right shall again become available for issuance under the Plan,
unless otherwise issued under the Section 423 Plan. The Common Stock issuable
under the Plan may be unissued shares or reacquired shares, bought on the market
or otherwise.
4.    Grant Of Rights; Offering.
The Board or the Committee may from time to time grant or provide for the grant
of rights to purchase Common Stock under the Plan to eligible employees (an
“Offering”) on a date or dates (the “Offering Date(s)”) selected by the Board or
the Committee. Each Offering shall be in such form and shall contain such terms
and conditions as the Board or the Committee shall deem appropriate. The
provisions of separate Offerings need not be identical, but each Offering shall
include (through incorporation of the provisions of the Plan by reference in the
Offering or otherwise) the substance of the provisions contained in paragraphs 5
through 8, inclusive.
5.    Eligibility.
(a)    Rights under the Plan may be granted only to employees of any Affiliate
or Related Entity designated by the Board or the Committee as provided in
subparagraph 2(b). Except as provided in subparagraph 5(b), an employee of any
designated Affiliate or Related Entity shall not be eligible to be granted
rights under the Plan, unless, on the Offering Date, such employee has
________________
1 Share reserve consists of 4,000,000 shares authorized in November 15, 1991,
when the Section 423 Plan was adopted, an additional 8,000,000 shares authorized
for the Section 423 Plan on May 24, 1994, an additional 8,000,000 authorized for
the Section 423 Plan on May 27, 1998, an additional 5,280,000 shares authorized
for the Section 423 Plan on July 29, 1999, and an additional 8,000,000 shares
authorized for the Section 423 Plan on May 9, 2007. The share amounts so
indicated have been adjusted to reflect the five (5) two-for-one stock splits of
the Common Stock effected in February 2001, March 2002, September 2004, June
2007 and January 2013, respectively.




--------------------------------------------------------------------------------




been in the employ of one or more Affiliates or Related Entities for such
continuous period preceding the grant date as the Board or the Committee may
require, but in no event shall the required period of continuous employment be
equal to or greater than two (2) years.
(b)    The Board or the Committee may provide that, each person who, during the
course of an Offering, first becomes an eligible employee of any designated
Affiliate or Related Entity will, on a date or dates specified in the Offering
which coincides with the day on which such person becomes an eligible employee
or occurs thereafter, receive a right under that Offering, which right shall
thereafter be deemed to be a part of that Offering. Such right shall have the
same characteristics as any rights originally granted under that Offering, as
described herein, except that:
(i)    the date on which such right is granted shall be the “Offering Date” of
such right for all purposes, including determination of the exercise price of
such right;
(ii)    the Offering Period (as defined in subparagraph 6(a)) for such right
shall begin on its Offering Date and end coincident with the end of such
Offering;
(iii)    the Offering Date shall constitute the beginning of a Purchase Period;
and
(iv)    the Board or the Committee may provide that if such person first becomes
an eligible employee within a specified period of time before the end of the
Offering Period (as defined in subparagraph 6(a)) for such Offering, he or she
will not receive any right under that Offering.
(c)    No employee shall be eligible for the grant of any rights under the Plan
if, immediately after any such rights are granted, such employee owns stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Affiliate. For purposes of this
subparagraph 5(c), the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of any employee, and stock which such employee
may purchase under all outstanding rights and options shall be treated as stock
owned by such employee.
(d)    An eligible employee may be granted rights under the Plan only if such
rights, together with any other rights granted to such employee under “employee
stock purchase plans” of the Company and any Affiliate, as specified by Section
423(b)(8) of the Code, do not permit such employee's rights to purchase Common
Stock of the Company or any Affiliate to accrue at a rate which exceeds U.S.
twenty-five thousand dollars (U.S. $25,000) of fair market value of such Common
Stock (determined at the time such rights are granted) for each calendar year in
which such rights are outstanding at any time.
(e)    Officers of any designated Affiliate or Related Entity shall be eligible
to participate in Offerings under the Plan, provided, however, that the Board
may provide in an Offering that certain employees who are highly compensated
employees within the meaning of Section 423(b)(4)(D) of the Code shall not be
eligible to participate.
6.    Rights; Purchase Price.
(a)    On each Offering Date, each eligible employee, pursuant to an Offering
made under the Plan, shall be granted the right to purchase the number of shares
of Common Stock purchasable with up to fifteen percent (15%) (or such lower
percentage as the Board determines




--------------------------------------------------------------------------------




for a particular Offering) of such employee's Earnings (as defined in
subparagraph 7(b)) during the period which begins on the Offering Date (or such
later date as the Board determines for a particular Offering) and ends on the
date stated in the Offering, which date shall be no more than twenty-seven (27)
months after the Offering Date (the “Offering Period”). In connection with each
Offering made under the Plan, the Board or the Committee shall specify a maximum
number of shares which may be purchased by any employee and a maximum aggregate
number of shares which may be purchased by all eligible employees pursuant to
such Offering. Each Offering Period may contain more than one exercise date, as
defined in the relevant Offering (the “Exercise Date”), in which case there will
be multiple “Purchase Periods,” the first commencing with the Offering Date and
ending with the first Exercise Date of that Offering and subsequent ones
commencing with the first day following the immediately preceding Exercise Date
and ending with the next Exercise Date of that Offering. Where an Offering
contains more than one Exercise Date, the Board or the Committee may, prior to
the start of that Offering, specify a maximum number of shares which may be
purchased by any employee on each such Exercise Date within such Offering and a
maximum aggregate number of shares which may be purchased by all eligible
employees on such Exercise Date. If the aggregate purchase of shares upon
exercise of rights granted under the Offering would exceed any such maximum
aggregate number, the Board or the Committee shall make a pro rata allocation of
the shares available in as nearly a uniform manner as shall be equitable and
practicable under the circumstances.
(b)    The purchase price of Common Stock acquired pursuant to rights granted
under the Plan shall be equal to eighty-five percent (85%) of the lower of:
(i)    the Fair Market Value per share of Common Stock on the start of the
Offering Period or, if an employee enters the Offering Period after the start
date, then the greater of (A) the Fair Market Value per share on the start date
of the Offering Period or (B) the Fair Market Value per share on his or her
entry date into that Offering Period; or
(ii)     the Fair Market Value per share of Common Stock on the Exercise Date.
(c)    As of any date, “Fair Market Value” is defined as the closing sales price
for the Common Stock (or the closing bid, if no sales were reported) on such day
as quoted on The Nasdaq Stock Market or as reported by such other source as the
Board deems reliable. If there are no quotations for the relevant day, “Fair
Market Value” is defined with reference to the most recent preceding date on
which there are quotations.
7.    Participation; Withdrawal; Termination.
(a)    An eligible employee may become a participant in an Offering by
submitting an enrollment form to the Company or, if made available by the
Company to employees in a particular jurisdiction, by accessing the Third Party
Administrator's website and electronically enrolling within the Offering on or
before his or her applicable Offering Date for that Offering. During such
enrollment process, the employee shall authorize payroll deductions of up to
fifteen percent (15%) (or such lower percentage as the Board determines for a
particular Offering) of such employee's Earnings (as defined in subparagraph
7(b) below) during the Offering Period. To the extent required by applicable
law, eligible employees may be permitted to contribute to the Plan by means
other than, or in addition to, payroll deductions. The contributions made by
each participant (whether pursuant to payroll deductions or other method of
payment) shall be credited to an account for such participant under the Plan and
shall be deposited with the general funds of the Company, unless




--------------------------------------------------------------------------------




otherwise required by applicable law of any jurisdiction outside the United
States. A participant may reduce, increase or begin such contributions after the
beginning of any Offering Period only as provided for in the Offering. A
participant may make additional payments into his or her account only (i) if
required by applicable law or (ii) if specifically provided for in the Offering
and only if the participant has not had the maximum amount contributed during
the Offering Period.
(b)    “Earnings” is defined as an employee's total compensation, including (i)
all salary, wages and other remuneration paid to the employee (including amounts
elected to be deferred or contributed under any cash or deferred arrangement or
cafeteria benefit plan maintained by the Company or any participating Affiliate
or Related Entity) and (ii) overtime pay, commissions, bonuses, profit sharing
and any special payments for extraordinary services. However, “Earnings” shall
not include the cost of employee benefits paid by the Company or any Affiliate
or Related Entity, education or tuition fee reimbursements, imputed income
arising under any group insurance or other employee benefit program,
reimbursement of traveling, business or moving expenses, income realized in
connection with stock options or other equity awards, amounts elected to be
deferred under any nonqualified deferred compensation plan established by the
Company or any Affiliate or Related Entity and referral pay which is paid in
recognition of referring an employee candidate. However, the Board or its
delegate in its sole discretion may make one or more modifications to such
definition with respect to eligible employees who participate in the Plan.
(c)    At any time during an Offering Period a participant may terminate his or
her contributions under the Plan and withdraw from the Offering by submitting a
withdrawal notice to the Company or, if made available by the Company to
employees in a particular jurisdiction, by accessing the Third Party
Administrator's website and electronically electing to withdraw. Such withdrawal
may be elected at any time prior to the end of the Purchase Period. Upon such
withdrawal from the Offering by a participant, the Company shall distribute to
such participant all of his or her accumulated contributions (reduced to the
extent, if any, such contributions have been used to acquire shares for the
participant) under the Offering, without interest unless the terms of the
Offering specifically so provide or if required by applicable law, and such
participant's interest in that Offering shall be automatically terminated. A
participant's withdrawal from an Offering will have no effect upon such
participant's eligibility to participate in any other future Offerings under the
Plan but such participant will be required to re-enroll in order to participate
in subsequent Offerings under the Plan.
(d)    Rights granted pursuant to any Offering under the Plan shall terminate
immediately upon cessation of any participating employee's active employment
with the Company or any participating Affiliate or Related Entity, for any
reason, and the Company shall distribute to such terminated employee all of his
or her accumulated contributions (reduced to the extent, if any, such
contributions have been used to acquire shares for the terminated employee)
under the Offering, without interest unless the terms of the Offering
specifically so provide or if required by applicable law.
(e)    Should a participating employee cease to remain in active service by
reason of an approved unpaid leave of absence, then such employee shall have the
right, exercisable up until the last business day of the Purchase Period in
which such leave commences, to (a) withdraw all the contributions collected to
date on his or her behalf for that Purchase Period or (b) have such funds held
for the purchase of shares on his or her behalf on the next scheduled Exercise
Date. If the participating employee fails to make a timely election, such funds
will automatically be applied to the purchase of shares on his or her behalf on
the next scheduled Exercise Date. In no event, however, shall any further
contributions be collected on the employee's behalf during such leave,




--------------------------------------------------------------------------------




except to the extent required by applicable law. Upon the participating
employee's return to active service (i) within three (3) months following the
commencement of such leave or (ii) prior to the expiration of any longer period
for which such employee had reemployment rights with the Company (or any
Affiliate or Related Entity) provided by either statute or contract, his or her
contributions under the Plan shall automatically resume at the rate in effect at
the time the leave began, unless the employee withdraws from the Plan prior to
his or her return. An employee who returns to active employment following a
leave of absence that exceeds in duration the applicable time period set forth
in (i) or (ii) above shall be treated as a new employee for purposes of
subsequent participation in the Plan and must accordingly re-enroll in the Plan
in order to participate in subsequent Offerings under the Plan.
(f)    A participating employee who transfers employment from the Company or any
Affiliate participating in the Section 423 Plan to an Affiliate or Related
Entity participating in the Plan shall immediately cease to participate in the
Section 423 Plan. However, his or her accumulated contributions for the Purchase
Period in which such transfer occurs shall be transferred to the Plan, and such
individual shall immediately join the then current Offering under the Plan upon
the same terms and conditions in effect for his or her participation in the
Section 423 Plan, except for such modifications as may be required by applicable
law. A participating employee who transfers employment from an Affiliate or
Related Entity participating in a current Offering under the Plan to the Company
or any other Affiliate participating in the Section 423 Plan shall remain a
participant in the Plan until the earlier of (i) the end of the current Offering
Period under the Plan or (ii) the start date of the first Offering under the
Section 423 Plan in which he or she participates following such transfer.
(g)    Rights granted under the Plan shall not be transferable by a participant
otherwise than by will or the laws of descent and distribution and, during his
or her lifetime, shall be exercisable only by the person to whom such rights are
granted.
8.    Exercise.
(a)    On each Exercise Date, each participant's accumulated contributions
(without any increase for interest unless the terms of the Offering specifically
so provide or if required by applicable law) will be applied to the purchase of
whole shares of Common Stock of the Company, up to the maximum number of shares
permitted pursuant to the terms of the Plan and the applicable Offering, at the
purchase price specified in the Offering.  No fractional shares shall be issued
upon the exercise of rights granted under the Plan.  The amount, if any, of
accumulated contributions remaining in each participant's account after the
purchase of shares which is less than the amount required to purchase one share
of Common Stock on any current Exercise Date within an Offering shall be
refunded to such participant as soon as administratively practicable following
such Exercise Date, without interest unless the terms of the Offering
specifically so provide or if required by applicable law.
(b)    No rights granted under the Plan may be exercised to any extent unless
the Plan (including rights granted thereunder) is covered by an effective
registration statement pursuant to the U.S. Securities Act of 1933, as amended.
If on an Exercise Date of any Offering hereunder the Plan is not so registered,
no rights granted under the Plan or any Offering shall be exercised on such
Exercise Date, and all contributions accumulated during the Purchase Period
ending on such Exercise Date (reduced to the extent, if any, such contributions
have been used to acquire shares) shall be distributed to the participants,
without interest unless the terms of the Offering specifically so provide or
required by applicable law. In addition, should the Plan not be registered on
any




--------------------------------------------------------------------------------




applicable Exercise Date in any jurisdiction outside the United States in which
such registration is required or should the Plan or the purchase of shares
thereunder otherwise not at that time comply with applicable law in a
jurisdiction outside the United States, then no rights granted under the Plan to
employees in that jurisdiction shall be exercised on such Exercise Date, and all
contributions accumulated on behalf of such employees during the Purchase Period
ending with such Exercise Date (reduced to the extent, if any, such
contributions have been used to acquire shares) shall be distributed to the
participating employees in that jurisdiction without interest, unless the terms
of the Offering specifically so provide or if required by applicable law.
9.    Covenants Of The Company.
(a)    While rights granted under the Plan remain outstanding, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such rights.
(b)    The Company shall seek to obtain from each regulatory commission or
agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares of Common Stock upon exercise of the rights granted under
the Plan. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of shares under the Plan, the
Company shall be relieved from any liability for failure to issue and sell
shares upon exercise of such rights unless and until such authority is obtained.
10.    Accumulated Contributions.
A participant's accumulated contributions shall be maintained as part of the
general funds of the Company and shall not earn interest, except to the extent
otherwise provided by the terms of the Offering or as otherwise required to
comply with applicable law of any jurisdiction outside the United States.
11.    Rights As A Stockholder.
A participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to rights granted under
the Plan unless and until certificates representing such shares shall have been
issued.
12.    Adjustments Upon Changes In Stock.
(a)    If any change is made in the securities subject to the Plan, or subject
to any rights granted under the Plan (through merger, consolidation,
reorganization, recapitalization, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or otherwise), the Plan and the
outstanding rights thereunder will be appropriately adjusted as to the class(es)
and maximum number of securities subject to the Plan and the class(es) and
number of securities and price per share subject to each outstanding purchase
right.
(b)    In the event of: (1) a dissolution or liquidation of the Company; (2) a
merger or consolidation in which the Company is not the surviving corporation;
(3) a reverse merger in which the Company is the surviving corporation but in
which the shares of Common Stock outstanding immediately preceding the merger
are converted by virtue of the merger into other property, whether in the form
of securities, cash or otherwise; or (4) any other capital reorganization in
which more than fifty percent (50%) of the shares of the Company entitled to
vote are exchanged,




--------------------------------------------------------------------------------




then, as determined by the Board in its sole discretion (i) any surviving
corporation may assume outstanding rights or substitute similar rights for those
under the Plan, (ii) such rights may continue in full force and effect, or (iii)
the accumulated contributions may be used to purchase shares of Common Stock
immediately prior to the transaction described above and the rights of
participants under the ongoing Offering shall be terminated.
13.    Amendment Of The Plan.
(a)    The Board at any time, and from time to time, may amend the Plan.
However, except as provided in paragraph 12 relating to adjustments upon certain
changes to the Common Stock, no amendment shall be effective unless approved by
the stockholders of the Company within twelve (12) months before or after the
adoption of the amendment, where the amendment will:
(i)    Increase the total number of shares reserved for issuance and sale in the
aggregate under the Plan and the Section 423 Plan;
(ii)    Materially modify the provisions as to eligibility for participation in
the Plan or otherwise materially expand the class of employees eligible to
participate in the Plan; or
(iii)    Modify the Plan in any other way if such modification requires
stockholder approval in order to comply with any applicable Nasdaq or securities
exchange listing requirements.
The Board may, in its sole discretion, submit any other amendment to the Plan
for stockholder approval. It is expressly contemplated that the Board may amend
the Plan in any respect the Board deems necessary or advisable to provide
eligible employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to employee stock purchase plans, or under applicable laws of any jurisdiction
outside the United States.
(b)    Rights and obligations under any rights granted before amendment of the
Plan shall not be altered or impaired by any amendment of the Plan, except with
the consent of the person to whom such rights were granted or except as
necessary to comply with applicable laws or governmental regulations.
14.    Section 409A of the Code.
The Plan is intended to be exempt from Section 409A of the Code under the
short-term deferral exception, and any ambiguities shall be construed and
interpreted in accordance with such intent. In the case of a participant who
would otherwise be subject to Section 409A of the Code, to the extent an option
to purchase shares of Common Stock or the payment, settlement or deferral
thereof is subject to Section 409A of the Code, the option to purchase shares of
Common Stock shall be granted, paid, exercised, settled or deferred in a manner
that will comply with Section 409A of the Code, including the final regulations
and other guidance issued with respect thereto. Notwithstanding the foregoing,
the Company shall have no liability to a participant or any other party if the
option to purchase shares under the Plan that is intended to be exempt from or
compliant with Section 409A of the Code is not so exempt or compliant or for any
action taken by the Board or the Committee with respect thereto.




--------------------------------------------------------------------------------




15.    Tax Withholding.
The Company or any Affiliate or Related Entity shall have the authority and
right to deduct and withhold, including from the participant's regular salary,
or require each such participant to remit to the Company or such Affiliate or
Related Entity, an amount sufficient to satisfy U.S. federal, state and local
taxes and taxes imposed by jurisdictions outside the United States (including
income tax, social insurance contributions, payroll taxes and any other taxes
that may be due) required by law to be withheld with respect to any taxable
event concerning a participant arising as a result of his or her participation
in the Plan or to take any such action as may be necessary in the opinion of the
Company or any Affiliate or Related Entity, as appropriate, to satisfy
withholding obligations for the payment of taxes. In no event shall any shares
be issued hereunder to any participant until the participant has made
arrangements acceptable to the Company for the satisfaction of any applicable
tax obligations with respect to any taxable event concerning the participant's
participation in the Plan.
16.    Termination Or Suspension Of The Plan.
(a)    The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate on January 22, 2017, or, if earlier, when
the Section 423 Plan is terminated. No rights may be granted under the Plan
while the Plan is suspended or after it is terminated.
(b)    Rights and obligations under any rights granted while the Plan is in
effect shall not be impaired by suspension or termination of the Plan, except as
expressly provided in the Plan or with the consent of the person to whom such
rights were granted, or except as necessary to comply with applicable laws or
governmental regulation.
17.    Severability.
If any particular provision of the Plan is found to be invalid or unenforceable,
such provision shall not affect the other provisions of the Plan, but the Plan
shall be construed in all respects as if such invalid provision had been
omitted.
18.    Governing Law.
Except to the extent that provisions of the Plan are governed by applicable
provisions of the Code or any other substantive provision of U.S. federal law,
the Plan shall be construed in accordance with, and shall be governed by, the
substantive laws of the State of Delaware without resort to Delaware's
conflict-of-laws rules.
19.    Effective Date Of Plan.
The Plan shall become effective with the Offering commencing January 1, 2010.


